Case 2:20-cv-08631-DOC-RAO Document 11 Filed 10/30/20 Page 1 of 2 Page ID #:256



   1

   2

   3

   4

   5

   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11    LESESTER MCDAUGHTERY,                       Case No. CV 20-08631 DOC (RAO)
  12                        Petitioner,
                                                    ORDER OF SUMMARY
  13          v.                                    DISMISSAL
  14    TAMMY FOSS,
  15                        Respondent.
  16

  17         Petitioner Lesester McDaughtery, a California prisoner proceeding pro se, has
  18   filed two apparently identical habeas corpus petitions: McDaughtery v. Foss, CV 20-
  19   08488 DOC (RAO), which was filed on September 14, 2020; and this case, which
  20   was filed on September 16, 2020. In a letter to the Court dated September 29, 2020,
  21   Petitioner explained that the second filing, in the instant case, was in error. Dkt. No.
  22   7. Respondent has moved to vacate the Court’s Order Requiring Response. Dkt. No.
  23   8.
  24         Because the parties agree that the instant case is duplicative of the earlier-filed
  25   case, the instant case is subject to dismissal. See, e.g., Cato v. United States, 70 F.3d
  26   1103, 1105 n.2 (9th Cir. 1995) (noting court has discretion to dismiss suit “that
  27   merely repeats pending or previously litigated claims.”)
  28
Case 2:20-cv-08631-DOC-RAO Document 11 Filed 10/30/20 Page 2 of 2 Page ID #:257



   1         IT THEREFORE IS ORDERED that this action be summarily dismissed as
   2   duplicative of pending Case No. CV 20-08488-DOC (RAO).
   3

   4   DATED: October 30, 2020
   5
                                         DAVID O. CARTER
   6                                     UNITED STATES DISTRICT JUDGE
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            2
